EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into by and between
Eclipsys Corporation, a Delaware corporation (the “Company”), and Chris E.
Perkins, an individual (“Executive”), effective July 8, 2009.

WHEREAS, the Company desires to employ Executive, and Executive desires to be
employed by the Company, on the terms set forth herein;

NOW THEREFORE, in consideration of the mutual obligations in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Executive and the Company hereby agree as follows:

1. Employment.

(a) Positions. The Company shall employ Executive, and Executive shall serve, as
the Company’s Executive Vice President and Chief Financial Officer, and
Executive shall have customary powers, responsibilities, authorities and
reporting relationships of such position, and such other powers,
responsibilities and authorities, as may be specified from time to time by the
Company’s Board of Directors (the “Board”) or Chief Executive Officer.

(b) Company Duties. Executive shall devote Executive’s reasonable best efforts
to the performance of Executive’s duties and responsibilities to the Company.
Executive will not be employed by, consult for, or serve as a director of any
for-profit entity without approval of the Board, except that Executive may
continue to serve as a director of Immucor, Inc., which Executive is serving as
of the date of this Agreement, as long as Immucor is obligated to provide
defense and indemnity to Executive to the greatest extent permitted under
applicable law, and maintains liability insurance reasonably satisfactory to the
Company under which Executive is an insured person entitled to defense and
indemnity, for claims brought against Executive as a result of or in connection
with Executive’s service. However, nothing in this Agreement shall preclude
Executive from engaging in charitable and community affairs; managing any
passive investment (i.e., an investment with respect to which the Executive is
in no way involved with the management or operation of the entity in which the
Executive has invested) made by him in publicly traded equity securities or
other property (provided that no such investment may exceed five percent (5%) of
the equity of any entity, without the prior approval of the Board); or serving
as a member of the board of directors or as a trustee of any non-profit
organization that maintains liability insurance reasonably satisfactory to the
Company under which Executive is an insured person entitled to defense and
indemnity for claims brought against Executive as a result of or in connection
with Executive’s service, in any event to the extent that any of the above
activities do not present an actual or potential conflict of interest or
interfere with Executive’s ability to discharge Executive’s duties to the
Company.

(c) Location. Executive’s primary office location will be the Company’s
headquarters in the Atlanta, Georgia area. When not traveling for business
purposes Executive will generally be present at Executive’s primary office
location during the normal work week.

2. Term of Employment. Executive is an at-will employee; Executive’s employment
may be terminated by the Company or Executive at any time for any reason or no
reason and without any obligation except as set forth in this Agreement and any
other written agreement between Executive and the Company. Executive’s term of
employment (“Term of Employment”) extends from the effective date referred to in
the first paragraph of this Agreement until the date that Executive’s employment
terminates as a result of termination by Executive or the Company.

3. Compensation.

(a) Salary. During the Term of Employment the Company shall pay Executive a base
salary (“Base Salary”), which shall initially be at the annualized rate of
$400,000, in accordance with the ordinary payroll practices of the Company and
subject to all applicable federal, state and local withholding and reporting
requirements. The Board or the Compensation Committee of the Board shall review,
and may, subject to Executive’s right to terminate employment for Good Reason
pursuant to Section 6(a) as a result of any reduction in Base Salary, adjust
Executive’s Base Salary at any time and from time to time. If the Base Salary is
adjusted, the adjusted amount shall become the Base Salary for purposes of this
Agreement.

(b) Bonus Plan. For purposes of the Company’s 2009 Corporate Bonus Plan (the
“2009 Plan”), Executive’s target bonus will be $100,000 (the “Guaranteed
Amount”), which will be paid no later than March 15, 2010 if Executive is still
employed by the Company on that date. If and to the extent that the actual bonus
payable to Executive pursuant to the 2009 Plan is less than the Guaranteed
Amount, the Company will pay the gross amount of the shortfall to Executive
outside of the 2009 Plan. Executive may earn a bonus for 2009 in excess of the
Guaranteed Amount pursuant to the 2009 Plan, but no bonus for 2009 in excess of
the Guaranteed Amount is promised. During the Term of Employment for 2010 and
later years, Executive will have a target bonus as specified by the Board or the
Compensation Committee of the Board (“Target Bonus”), which Target Bonus shall
be no less than 50% of Executive’s Base Salary on the date the bonus year
begins. The Target Bonus shall be governed by, and payable if at all in
accordance with, the Company’s executive bonus plan, as such plan may be
modified from time to time, with the actual bonus earned being based on
achieving such performance targets and management objectives as may be
established by the Board or the Compensation Committee of the Board each year.
The Board or the Compensation Committee of the Board shall review, and may,
subject to Executive’s right to terminate employment for Good Reason pursuant to
Section 6(a) as a result of any reduction in Target Bonus, adjust Executive’s
Target Bonus at any time and from time to time. If the Target Bonus is adjusted,
the adjusted amount shall become the Target Bonus for purposes of this
Agreement. Except as set forth in the first sentence of this section, no bonus
payments are guaranteed. All bonus payments shall be subject to all applicable
federal, state and local withholding and reporting requirements.

(c) Equity Awards. The terms of the initial equity awards to made to Executive
in connection with commencement of employment are reflected in Exhibit A to this
Agreement. The stock options described in Exhibit A will be issued on the
regularly scheduled issuance date next following commencement of Executive’s
employment pursuant to the Company’s Stock Option Grant Guidelines (currently
expected to be August 14, 2009). The exercise price per share of the stock
options will be equal to the fair market value of a share of the Company’s
common stock on the date the stock options are issued (measured by the closing
price on that date). No promises are made regarding additional equity awards.

4. Employee Benefits.

(a) Benefit Programs. During the Term of Employment, the Company shall provide
Executive with coverage under, and pursuant to the terms of, any welfare benefit
programs and other compensatory and benefit programs, plans and practices that
the Company makes available to its executive officers as designated by the Board
from time to time.

(b) Vacation. Executive shall be entitled to five weeks of paid vacation each
calendar year, pro-rated for partial years of employment, which shall accrue
ratably during the year and be taken at such times as are consistent with the
Executive’s duties and responsibilities to the Company; provided, however,
subject to applicable law, that the Executive shall not be entitled to carry
over unused vacation from year to year in an amount exceeding that which the
Executive would be entitled to carry over in accordance with the Company’s
standard vacation policy as applied to employees who live in Executive’s state
of residence.

(c) Other Benefits. Executive will be entitled to reimbursement of reasonable
expenses incurred by him for an annual physical examination, to the extent such
an examination is not otherwise covered or provided by the health insurance or
health benefits provided by the Company to Executive pursuant to Section 4(a).

5. Expenses. Subject to prevailing Company policy or such guidelines as may be
established by the Board from time to time, the Company shall reimburse
Executive for all reasonable expenses incurred by Executive in carrying out
Executive’s duties and responsibilities to the Company.

6. Termination of Employment.

(a) Termination Without Cause or for Good Reason. If the Company terminates
Executive’s employment for any reason other than Cause (as defined in
Section 6(c)), Executive’s Disability (as defined in Section 6(e)), or
Executive’s death, or if the Executive’s employment is terminated by the
Executive for Good Reason (as defined in Section 6(a)(2)), then the Company
shall pay the Executive (x) the Accrued Amounts (as defined below) and
(y) subject to the following sentence, the Severance Package. The payment of the
Severance Package to Executive under this Section 6(a) shall (i) be subject to
Section 6(i) (Loss of Severance); (ii) constitute the sole remedy of Executive
in the event of a termination of Executive’s employment; and (iii) be contingent
upon the execution and delivery to the Company by the Executive not later than
45 days after the date of termination of employment, and the effectiveness
following any period of revocation, of a general release in favor of the Company
in substantially the form attached hereto as Exhibit C, provided that if changes
or expansions of relevant laws and regulations would result in Exhibit C in the
form thereof as of the date of this Agreement failing to achieve the intent
thereof as reflected by the form thereof as of the date of this Agreement (the
“Initial Intent”), and if it is possible to modify Exhibit C so as to effect the
Initial Intent notwithstanding such changes or expansions of relevant laws or
regulations, then Exhibit C will be modified to the extent necessary to preserve
the Initial Intent (the “Release”). Except as expressly provided herein or in
another agreement between the Company and Executive, the Severance Package shall
not be subject to any duty to mitigate damages by Executive, or any set-off or
reduction due to Executive’s post-termination employment, provided such
post-termination employment does not contravene any obligation of Executive to
the Company. The Accrued Amounts shall be payable in a lump sum within ten
(10) days of termination of employment.



  (1)   For purposes of this Agreement, the “Accrued Amounts” shall mean the
Executive’s Base Salary, any unpaid portion of the Guaranteed Amount, any earned
and declared but unpaid bonus, any accrued but unused vacation, reimbursement
for any expenses reimburseable under this Agreement, and any other earned but
unpaid amounts payable to Executive hereunder, in each case as accrued through
the last day of Executive’s actual employment by the Company.



  (2)   For purposes of this Agreement, “Good Reason” shall be the occurrence of
any of the following events:



  (A)   Removal from the position described in Section 1(a), except for Cause or
following Executive’s Disability;



  (B)   Any material diminution in Executive’s duties or responsibilities,
except for Cause or following Executive’s Disability;



  (C)   Any reduction in the Base Salary or Target Bonus then in effect, except
for a reduction (but not to a level less than 75% of the level of Base Salary or
Target Bonus specified in this Agreement) consistent in percentage terms with
any across-the-board reduction applicable to all of the Company’s executive
officers;



  (D)   Any material breach by the Company of this Agreement or any other legal
obligation owed by the Company to the Executive;



  (E)   Failure of any successor of the Company to assume this Agreement as
required by Section 9(c); or



  (F)   A required relocation of Executive’s primary office location by more
than 75 miles.

If any of these events occurs, Executive may terminate Executive’s employment
for Good Reason, but only if (i) Executive notifies the Company in writing
specifically identifying the event constituting Good Reason within thirty
(30) days after Executive becomes aware of such event (and failing such notice
such event shall not constitute Good Reason for purposes of this Agreement);
(ii) the Company fails to cure such Good Reason event in all material respects
within thirty (30) days from the date the Company receives Executive’s written
notice of such Good Reason event; and (iii) Executive submits written
resignation of employment and all director and officer capacities within thirty
(30) days following the lapse without cure of the 30-day cure period. A
termination by Executive following cure of a Good Reason event in all material
respects shall not be a termination for Good Reason. A failure of Executive to
notify the Company after the first occurrence of an event constituting Good
Reason shall not preclude any subsequent occurrences of such event (or similar
event) from constituting Good Reason.



  (3)   For purposes of this Agreement, “Severance Package” means all of the
following items (A) through (E):



  (A)   Continuation of Executive’s annual Base Salary for 365 days following
the date of termination, subject to all applicable federal, state and local
withholding and reporting requirements. These salary continuation payments shall
be paid in accordance with usual Company payroll practices for executive
officers. If Executive terminates Executive’s employment for Good Reason as a
result of a decrease in Base Salary, then the Base Salary used for purposes of
the calculation of the Severance Package shall be the Base Salary in effect
immediately prior to such reduction.



  (B)   An amount equal to one hundred percent (100%) of the Target Bonus in
effect on the date of termination, payable in installments over the 365 day
period described in Section 6(a)(3)(A), subject to the same withholding and
reporting requirements. If Executive terminates Executive’s employment for Good
Reason as a result of a decrease in Target Bonus, then the Target Bonus used for
purposes of the calculation of the Severance Package shall be the Target Bonus
in effect immediately prior to such reduction.



  (C)   To the extent not included in the Accrued Amounts, a pro rata bonus for
the bonus period during which the date of termination occurs calculated at one
hundred percent (100%) of the actual bonus, if any, that the Executive would
have earned under the governing bonus plan for the year of termination had the
Executive’s employment not terminated, multiplied by a fraction the numerator of
which is the number of days that the Executive was employed during the bonus
period and the denominator of which is 365. Such prorated bonus shall be paid in
accordance with the Company’s customary practices for payment of executive
bonuses.



  (D)   Accelerated vesting of all stock, stock options and other equity-based
awards granted to Executive that would have vested if Executive’s employment had
continued for 365 days after the date of termination, provided that if an equity
award subject to this accelerated vesting is subject to Company-performance
based conditions or requirements for vesting, exercise, sale or other
realization of value, then such conditions or requirements will continue to
apply and the acceleration provided by this section shall be contingent upon
satisfaction of such conditions and requirements, and the Company in its
discretion may either delay acceleration or prevent exercise or sale until such
conditions and requirements are met, and cancel the accelerated award if such
conditions and requirements are not met.



  (E)   Payment on behalf of Executive, or reimbursement of Executive for
payment of, the cost of continuation under COBRA of benefits under any group
health and dental plans substantially similar to those which Executive (and, if
applicable, Executive’s family) was receiving immediately prior to termination
of employment, until the earlier of:



  (i)   the end of the 18-month period following the date of termination, or



  (ii)   the date on which the Executive becomes eligible to receive
substantially similar benefits under any plan or program of any other employer.

The benefit provided under this Section 6(a)(3)(E) is subject to the
availability of continuation of coverage under the terms of the applicable plan
documents and all provisions of applicable law, including the requirements of
the federal “COBRA” law, 29 U.S.C. § 1161 et seq. with respect to group health
and dental insurance. If Executive is not eligible for such continued coverage
under one of the Company-provided benefit plans noted in this paragraph (E) that
Executive was participating in at the time of termination of employment, the
Company shall reimburse Executive for the cost of replacement insurance for the
duration of the applicable period, provided the reimbursements for any month
shall not exceed the Company’s monthly cost of providing the coverage before
termination of employment.



  (4)   To the extent that the right to any payment (including the provision of
benefits) under this Section 6(a), Section 6(d) or otherwise under this
Agreement provides for the “deferral of compensation” within the meaning of
Section 409A(d)(1) of the Internal Revenue Code (the “Code”) payable on account
of a “separation from service” that is not exempt from Section 409A of the Code
as involuntary separation pay or a short-term deferral (or otherwise):



  (A)   a termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
payment or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A of the Code and, for purposes of any such provision of this
Agreement, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service;” and



  (B)   if Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, to the minimum extent required by
Section 409A of the Code, no payment or benefit (other than expense
reimbursements made in accordance with the expense reimbursement and in-kind
benefit rules set forth in the regulations under Section 409A of the Code) shall
be made until the date which is the earlier of (A) the expiration of the six
(6)-month and one (1) day period measured from the date of the Executive’s
separation from service or such shorter period as may be prescribed by
applicable law or regulation, and (B) the date of Executive’s death (the “Delay
Period”). Upon the expiration of the Delay Period, all delayed payments and
benefits shall be paid or reimbursed to Executive in a lump sum.

(b) Voluntary Termination by Executive Without Good Reason. If Executive
terminates Executive’s employment with the Company without Good Reason, then the
Company shall be obligated only to pay the Executive the Accrued Amounts (less
the Guaranteed Amount) in a lump sum within ten (10) days of termination of
employment.

(c) Termination for Cause. If Executive’s employment is terminated by the
Company for Cause, the Company shall be obligated only to pay Executive the
Accrued Amounts (less the Guaranteed Amount) in a lump sum within ten (10) days
of termination of employment. Cause shall be determined reasonably and in good
faith. As used herein, the term “Cause” shall be limited to:



  (1)   Executive’s willful breach of any fiduciary duty to the Company, or
embezzlement, theft or misappropriation by Executive of any property of the
Company or any of its affiliates;



  (2)   Executive’s conviction of or plea of guilty or nolo contendere to a
felony, or a crime involving moral turpitude, fraud or misrepresentation, under
the laws of the United States or any state thereof or any other jurisdiction in
which the Company conducts business, in any case which will result in
significant reputational harm to the Company if Executive continues, or which
indicates that Executive is not suited to continue, in his role as described in
this Agreement;



  (3)   Executive’s willful failure or refusal to comply with laws or
regulations applicable to the Company or its business or the policies of the
Company governing conduct of its employees; or willful misconduct or gross
negligence in the performance of Executive’s duties to the Company;



  (4)   Executive’s willful failure to follow the Company’s reasonable and
lawful instructions; or



  (5)   a material breach of this Agreement by Executive;

provided, however, that (i) Executive shall have the right to be heard before a
committee of the Board regarding any event of Cause, and Cause shall not be
deemed to exist without a finding by a committee of the Board that Cause exists;
and (ii) Cause shall arise under items (3), (4), or (5) above only if (A) the
Company delivers written notice to Executive identifying the failure, refusal,
incompetence, negligence, misconduct, or breach constituting Cause, and
(B) Executive repeats such failure, refusal, incompetence, negligence,
misconduct, or breach at any time following the Company’s delivery of such
notice, or, if such failure, refusal, incompetence, negligence, misconduct, or
breach is capable of being cured and the Board informs Executive in writing that
cure is required, Executive fails to cure it in all material respects during the
period of thirty (30) days following receipt of the Board’s notice requiring
cure. A termination by the Company after cure shall not be a termination for
Cause. A failure of the Company to notify the Executive after the first
occurrence of an event constituting Cause shall not preclude any subsequent
occurrences of such event (or similar event) from constituting Cause.

(d) Certain Terminations Following a Change in Control. If Executive’s
employment with the Company or its successor terminates for either of the
reasons described in Section 6(a) within two (2) years after a Change in Control
of the Company (as defined below) that occurs during the Term of Employment, the
Severance Package shall be modified in the following respects:



  (i)   The amounts provided in Sections 6(a)(3)(A), (B) and (C) of this
Agreement shall be paid in a lump sum within ten (10) days following the date of
Executive’s termination; and



  (ii)   Section 6(a)(3)(C) is modified by replacing “the actual bonus, if any,
that the Executive would have earned under the governing bonus plan for the year
of termination had the Executive’s employment not terminated” with “the Target
Bonus in effect on the date of termination.”

Furthermore, in addition to the Accrued Amounts and the Severance Package,
except as otherwise provided in the applicable award document, Executive shall
be entitled to immediate vesting of all stock options, restricted stock awards
and other equity-based awards granted to Executive and not otherwise vested. For
purposes of this Agreement, a “Change in Control” shall have the meaning set
forth in Exhibit B attached hereto. The provision of the accelerated vesting
described in this Section 6(d) (i) shall be contingent upon the execution and
delivery to the Company by Executive, not later than 45 days after the date of
termination of employment, of the Release, and (ii) together with payment of the
Accrued Amounts and the Severance Package, shall constitute the sole remedy of
Executive in the event of a termination of the Executive’s employment in the
circumstances set forth in this Section 6(d). Anything in this Agreement to the
contrary notwithstanding, if (q) a Change in Control occurs, (r)  Executive’s
employment with the Company is terminated by the Company without Cause or by the
Executive for Good Reason within 180 days prior to the date on which the Change
in Control occurs, and (s) it is reasonably demonstrated by Executive that such
termination of employment or events constituting Good Reason (x) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control or (y) otherwise arose in connection with or in anticipation
of a Change in Control, then for all purposes of this Agreement such Change in
Control shall be deemed to have occurred during the Term of Employment and the
termination shall be deemed to have occurred after the Change in Control, so
that Executive is entitled to the vesting and other benefits provided by this
Section 6(d). It is recognized that equity awards not vested at the time of or
as a result of termination of employment are cancelled immediately upon
termination of employment, and further that following such cancellation,
Executive may become entitled to vesting of those cancelled awards in connection
with a subsequent Change in Control pursuant to this section. In that case, the
Company or its successor shall deliver to Executive the consideration Executive
would have received in the Change in Control for (i) the shares of restricted
stock that were cancelled as if those shares had been owned by and fully vested
in the Participant at the time of the Change in Control, less an amount equal to
any repurchase price paid by the Company for those shares; and (ii) the stock
options that were cancelled as though such options had been vested at the time
of the Change in Control, to the extent that unexercised vested stock options
were cashed out in the Change in Control, and otherwise for a number of shares
of the Company’s common stock having a value at the time of the Change in
Control equal to the aggregate amount by which those stock options were
in-the-money at the time of the Change in Control, using for purposes of this
calculation the value of a share of the Company’s common stock in the Change in
Control transaction.

(e) Disability. If Executive suffers a Disability, the Company may, in its
discretion, terminate the Executive’s employment hereunder. For purposes of this
Agreement, “Disability” shall be defined to occur at such time as Executive
becomes eligible to receive benefits under the terms of the Company’s then
applicable long-term disability policy, or, in the absence of such policy, shall
be defined as a physical or mental disability that prevents Executive from
performing Executive’s duties and responsibilities to the Company, with any
reasonable accommodation required by applicable law, for forty-five
(45) consecutive days or more, or for an aggregate of ninety (90) days in any
period of twelve (12) months. The commencement date and expected duration of any
physical or mental condition that prevents Executive from performing Executive’s
duties and responsibilities to the Company shall be determined by a medical
doctor mutually acceptable to Executive and the Company. If Executive’s
employment is terminated by the Company pursuant to this Section 6(e), then the
Company shall pay Executive the Accrued Amounts in a lump sum within ten
(10) days of termination of employment. In addition, to the extent not included
in the Accrued Amounts, Executive shall receive a pro rata bonus for the bonus
period during which the date of termination pursuant to this Section 6(e) occurs
calculated at one hundred percent (100%) of the Target Bonus then in effect,
multiplied by a fraction the numerator of which is the number of days that
Executive was employed during such bonus period and the denominator of which is
365. Such prorated bonus shall be paid in accordance with the Company’s
customary practices for payment of executive bonuses but with no additional
performance requirements or contingencies.

(f) Death. If Executive dies during the Term of Employment, all obligations of
the Company to make any further payments, including the obligation to pay the
Accrued Amounts, shall be paid to Executive’s estate, and in any event all
Accrued Amounts shall be paid in a lump sum within ten (10) days of Executive’s
death. In addition, to the extent not included in the Accrued Amounts,
Executive’s estate shall receive a payment or payments reflecting a pro rata
bonus for Executive for the bonus period during which the date of termination
pursuant to this Section 6(f) occurs calculated at one hundred percent (100%) of
the Target Bonus then in effect, multiplied by a fraction the numerator of which
is the number of days that Executive was employed during such bonus period and
the denominator of which is 365. Such prorated bonus shall be paid in accordance
with the Company’s customary practices for payment of executive bonuses but with
no additional performance requirements or contingencies.

(g) Payments as Compensable Compensation. Any participation by Executive in, and
any terminating distributions and vested rights under, Company-sponsored
retirement or deferred compensation plans, regardless of whether such plans are
qualified or nonqualified for tax purposes, shall be governed by the terms of
those respective plans.

(h) Executive’s Duty to Provide Materials. Upon the termination of Executive’s
employment for any reason, Executive or his estate shall surrender to the
Company all correspondence, letters, files, contracts, mailing lists, customer
lists, advertising material, ledgers, supplies, equipment, checks, and all other
materials, records and property of any kind that belong to the Company or any of
its subsidiaries or affiliates, that may be in Executive’s possession or under
Executive’s control, provided that Executive shall have the right to retain a
copy of any such documents to the extent such documents relate to Executive or
any of Executive’s rights or obligations respecting the Company or his service
on the Board.

(i) Loss of Severance. Executive’s right to the Severance Package is subject to
compliance with obligations to the Company, including the obligations set forth
in the Proprietary Information Protection Agreement entered into by Executive in
connection with employment by the Company (the “PIPA”), as stated in the
Release.

1

7. Section 4999 Excise Tax Limitation.

(a) Safe Harbor Cap. Anything in this Agreement to the contrary notwithstanding,
if (i) any payment, award, benefit or distribution (or any acceleration of any
payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of Executive (whether pursuant
to the terms of this Agreement or otherwise) (the “Payments”) would be subject
to the excise tax imposed by Section 4999 of the Internal Revenue Code (the
“Excise Tax”), and (ii) the reduction of the benefits provided to Executive
under this Agreement to the maximum amount that could be provided to Executive
without giving rise to the Excise Tax (the “Safe Harbor Cap”) would provide
Executive with a greater after-tax amount than if such amounts were not reduced,
then the amounts payable to Executive under this Agreement shall be reduced (but
not below zero) to the Safe Harbor Cap. The reduction of the amounts payable
hereunder, if applicable, shall be made to the extent necessary in the following
order: the acceleration of vesting of stock options and other equity awards with
an exercise price that exceeds the then fair market value of the stock subject
to the award, the payments under Section 6(a)(3)(A), the payments under
Section 6(a)(3)(B), the payments under Section 6(a)(3)(C), and the acceleration
of vesting of all other stock options and equity awards. For purposes of
reducing the Payments to the Safe Harbor Cap, only amounts payable under this
Agreement (and no other Payments) shall be reduced. If the reduction of the
amounts payable hereunder would not result in a greater after-tax result to
Executive, no amounts payable under this Agreement shall be reduced pursuant to
this provision.

(b) Determinations. All determinations required to be made under this Section
shall be made by the public accounting firm that is selected by mutual agreement
of Executive and the Company and retained by the Company as of the date
immediately prior to the Change in Control (the “Accounting Firm”) which shall
provide detailed supporting calculations both to the Company and Executive
within fifteen (15) business days of the receipt of notice from the Company or
Executive that there has been a Payment, or such earlier time as is requested by
the Company. Notwithstanding the foregoing, if (i) the Board shall determine
prior to the Change in Control that the Accounting Firm is precluded from
performing such services under applicable auditor independence rules, or
(ii) the Audit Committee of the Board determines that it does not want the
Accounting Firm to perform such services because of auditor independence
concerns, or (iii) the Accounting Firm is serving as accountant or auditor for
the person(s) effecting the Change in Control, then the Board shall appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accounting Firm hereunder). All fees, costs and expenses (including, but not
limited to, the costs of retaining experts) of the Accounting Firm shall be
borne by the Company. If payments are reduced to the Safe Harbor Cap or the
Accounting Firm determines that no Excise Tax is payable by Executive without a
reduction in payments, the Accounting Firm shall provide a written opinion to
Executive to such effect, that the Executive is not required to report any
Excise Tax on the Executive’s federal income tax return, and that the failure to
report the Excise Tax, if any, on Executive’s applicable federal income tax
return will not result in the imposition of a negligence or similar penalty. The
determination by the Accounting Firm shall be binding upon the Company and
Executive (except as provided in paragraph (c) below).

(c) Adjustments. If it is established pursuant to a final determination of a
court or an Internal Revenue Service (the “IRS”) proceeding which has been
finally and conclusively resolved, that Payments have been made to, or provided
for the benefit of, Executive by the Company, which are in excess of the
limitations provided in this Section (referred to hereinafter as an “Excess
Payment”), Executive shall repay the Excess Payment to the Company on demand. As
a result of the uncertainty in the application of Section 4999 of the Code at
the time of the determination, it is possible that Payments which will not have
been made by the Company should have been made (an “Underpayment”), consistent
with the calculations required to be made under this Section. In the event that
it is determined (i) by the Accounting Firm, the Company (which shall include
the position taken by the Company, or together with its consolidated group, on
its federal income tax return) or the IRS or (ii) pursuant to a determination by
a court, that an Underpayment has occurred, the Company or its successor shall
pay an amount equal to such Underpayment to Executive within ten (10) days of
such determination. Executive shall cooperate, to the extent Executive’s
expenses are reimbursed by the Company, with any reasonable requests by the
Company in connection with any contests or disputes with the IRS in connection
with the Excise Tax or the determination of the Excess Payment. Notwithstanding
the foregoing, in the event that amounts payable under this Agreement were
reduced pursuant to paragraph (a) and the value of stock options is subsequently
re-determined by the Accounting Firm within the context of Treasury Regulation
§1.280G-1 Q/A 33 that reduces the value of the Payments attributable to such
options, the Company shall promptly pay to Executive any amounts payable under
this Agreement that were not previously paid solely as a result of paragraph
(a), subject to the Safe Harbor Cap.

8. Other Agreements.

(a) Proprietary Interest Protection Agreement. In consideration for the
provisions of this Agreement, among other things, Executive has separately
executed and delivered to the Company the PIPA, provided that the Company agrees
that Executive shall have the right to make such statements in the form of
pleadings or testimony in any dispute resolution or proceeding as his counsel
deems appropriate or necessary to protect or advance his best interest in any
dispute with the Company and notwithstanding the non-disparagement provision in
the PIPA.

(b) No Violation of Other Agreements. Executive hereby represents that Executive
is not bound by the terms of any agreement with any previous employer or other
party to refrain from using or disclosing any trade secret or confidential or
proprietary information in the course of Executive’s employment with the Company
or to refrain from competing, directly or indirectly, with the business of such
previous employer or any other party, except for any such agreement that could
not reasonably be expected to compromise Executive’s ability to perform the
duties of the position set forth in Section 1(a). Executive further represents
that, to Executive’s knowledge and belief, Executive has not breached any
agreement not to compete or any agreement to keep in confidence proprietary
information, knowledge or data acquired by Executive in confidence or in trust
prior to employment with the Company, and Executive acknowledges the Company’s
desire and direction that Executive not breach any such agreement in the course
of employment with the Company.

(c) Arbitration. Except for claims under the PIPA, any disputes, disagreements,
claims or controversies which relate in any manner to Executive’s employment
with the Company or the termination thereof, including claims of wrongful
termination, breach of contract, public policy violation, harassment,
discrimination, defamation, fraud, infliction of emotional distress or other
claims under federal, state or local law (excluding unemployment and workers’
compensation claims and other claims deemed by a court of competent jurisdiction
not to be subject to mandatory arbitration), shall be resolved exclusively by
final and binding arbitration in Atlanta, Georgia before a single arbitrator
chosen by agreement of the parties, or if they cannot agree then by the American
Arbitration Association, in accordance with the then existing Rules and
Regulations of the American Arbitration Association. Executive understands and
agrees that the arbitration shall be instead of any civil litigation and that
this means that Executive is waiving Executive’s right to a jury trial as to
such claims. The parties shall pay their own costs of arbitration; provided,
however, the Company shall pay such costs of arbitration to the extent it is
required to do so to make this agreement enforceable. All claims shall be
governed by the applicable federal and state statutes of limitations. The
parties shall be entitled to conduct adequate discovery and to obtain all
remedies available to the parties as if the matter had been tried in court
(including, without limitation, the award of attorneys’ fees to the prevailing
party if authorized by statute). The arbitrator shall issue a written decision
which specifies the findings of fact and conclusions of law on which the
arbitrator’s decision is based. The decision of the arbitrator shall be final
and binding on all parties (and shall be subject to judicial review as required
by law), and may be entered as a judgment by either Executive or the Company
with any federal or state court of competent jurisdiction.

9. General.

(a) Notices. All notices or communications hereunder shall be in writing,
addressed as follows, or otherwise as directed in a written notice from the
party wishing to make changes hereto:



      To the Company:



      Eclipsys Corporation



      Three Ravinia Drive



      Atlanta, GA 30346-2156



      ATTN: General Counsel



      To Executive:



      At the address then reflected in the Company’s payroll records

Any such notice or communication shall be delivered by hand or sent certified or
registered mail, return receipt requested, postage prepaid, or by reputable
overnight courier addressed as above (or to such other address as such party may
designate in a notice duly delivered as described above), and the time of actual
delivery, if delivered by hand, the next business day, if sent by overnight
courier, or the third (3rd) business day after the actual date of mailing, if
sent by mail, shall constitute the time at which notice was given.

(b) Severability. If any provision of this Agreement is declared to be invalid
or unenforceable, in whole or in part, such invalidity or unenforceability shall
not affect the remaining provisions hereof which shall remain in full force and
effect.

(c) Assignment and Assumption. This Agreement shall be binding upon and inure to
the benefit of the heirs and representatives of Executive and the assigns and
successors of the Company, but neither this Agreement nor any rights or
obligations hereunder shall be assignable or otherwise subject to hypothecation
by Executive (except by will or by operation of the laws of intestate
succession) or by the Company, except that the Company may assign this Agreement
to any successor (whether by merger, purchase or otherwise) to all or
substantially all of the stock, assets or business of the Company and shall
cause such successor to assume this Agreement, which assumption shall not
relieve the Company of its obligations to Executive hereunder unless so agreed
in writing by Executive.

(d) Amendment. This Agreement may only be amended by written agreement of
Executive and the Company.

(e) Survivorship. The respective rights and obligations of the parties hereunder
shall survive any termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations. The provisions of this
Section 9(e) are in addition to the survivorship provisions of any other section
of this Agreement.

(f) Governing Law; Venue and Jurisdiction. This Agreement and the PIPA shall be
governed by and construed under and in accordance with the laws of the State of
Georgia (without reference to the conflicts of law provisions thereof). Any
judicial or administrative proceeding or claim relating to or pertaining to this
Agreement that properly arises notwithstanding Section 8(c) shall and must be
filed in a state or federal court located in Atlanta, Georgia and the Company
and the Executive each consents to the jurisdiction of such a court.

(g) Entire Agreement; Conflicts. This Agreement including the exhibits hereto,
along with the PIPA, the grant notices reflecting Executive’s initial equity
awards as set forth in Exhibit A to this Agreement and the related 2008 Omnibus
Incentive Plan, the Restricted Stock Agreement between the Company and
Executive, and the indemnity provisions of the Company’s charter to the extent
applicable, contains the entire understanding between the parties hereto
regarding terms of Executive’s employment (other than any agreements that may be
entered into after the date hereof between the Company and Executive) and
supersedes in all respects any prior or other employment agreement or
understanding, both written and oral. In the event of a conflict between this
Agreement and any other agreement between Executive and the Company, or any
policy or plan that applies generally to employees or executives of the Company
regarding compensation, employee benefits, performance bonuses, healthcare,
retirement, severance, change in control, relocation, or equity programs, this
Agreement shall control except to the extent that any other agreement between
Executive and the Company expressly states that the provisions of such agreement
supersede the provisions of this Agreement.

(h) Withholding; Offset. The Company or any of its affiliates may withhold from
payment to Executive any amount of withholding required by law, and reduce any
amount otherwise payable to Executive by the Company or any of its affiliates by
any amount payable by Executive to the Company or any of its affiliates.

(i) Section Headings and Construction. The headings of sections in this
Agreement are provided for convenience only and will not affect its construction
or interpretation. All references to “Section” or “Sections” refer to the
corresponding section or sections of this Agreement unless otherwise specified.
All words used in this Agreement will be construed to be of such gender or
number as circumstances require.

(j) Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same Agreement. Facsimile or photocopy signatures have the same
effect as originals.

(k) Acknowledgement. Executive states and represents that Executive has had an
opportunity to fully discuss and review the terms of this Agreement with an
attorney. Executive further states and represents that Executive has carefully
read this Agreement, understands the contents herein, freely and voluntarily
assents to all of the terms and conditions hereof, and executes and delivers
this Agreement of Executive’s own free act. Executive has not received, and is
not relying upon, any written or oral advice or representations made by the
Company’s internal or external counsel.

(l) Attorneys’ Fees. If either Executive or the Company brings a legal action,
whether an arbitration or a court proceeding that may take place notwithstanding
Section 8(c), against the other in connection with the employment relationship
between them, including without limitation an action to enforce this Agreement
or the agreements pursuant to which equity awards are made to Executive, the
prevailing party in such action will be entitled to recover his or its
reasonable fees and costs incurred in the action, including reasonable
attorneys’ and experts’ fees and costs and the costs of arbitration the
non-prevailing party, provided that the arbitrator or judge has the discretion
to determine that there is no prevailing party or to eliminate or reduce the
prevailing party’s recovery of its fees and costs to the extent that the
arbitrator or judge determines that full recovery thereof would be unreasonable
or disproportionate to the harm suffered by the prevailing party.

(m) Securities Registration. The Company at Executive’s request shall use the
Company’s reasonable efforts to effect a registration of any shares of the
Company’s stock issued to Executive by the Company or to take such other action
which will enable Executive to sell such shares through any stock exchange on
which such shares are ordinarily traded, if and to the extent that such
registration or other action is necessary to enable Executive legally to sell
such shares on the open market.

Intending to be legally bound hereby, Executive and the Company have executed
this Agreement on the date set forth above.

ECLIPSYS CORPORATION

By: /s/ Brian W. Copple
Name: Brian W. Copple
Title: Secretary



/s/ Chris E. Perkins



    Chris E. Perkins

2





EXHIBIT A TO EMPLOYMENT AGREEMENT

see attached grant notices for initial awards of stock options and restricted
stock

3

Notice of Grant of Stock Option

Eclipsys Corporation

ID: 65-0632092

Chris E. Perkins

      Option Number:

Plan:
  Inducement Grant Omnibus Incentive Plan

Effective %%OPTION—DATE, ‘Month DD, YYYY’%-% (the “Issuance Date”), you have
been granted a non-statutory option to buy 133,334 shares of common stock of
Eclipsys Corporation (the “Company”) at an exercise price of $%%OPTION—PRICE%-%
per share. This option vests and becomes exercisable over a four-year vesting
period as follows: (i) with respect to 25% of the underlying shares on the first
anniversary of the Issuance Date (the “First Vesting Date”); and (ii) with
respect to the remaining 75% of the underlying shares in 36 equal consecutive
monthly installments on the same day (e.g. the [14th] day) of each calendar
month following the First Vesting Date as the day of the month on which the
Issuance Date occurs, provided that vesting will not occur if you are not
employed with the Company on the scheduled vesting date. The option expires, to
the extent not earlier terminated or exercised, on the seventh anniversary of
the Issuance Date or such earlier date as the Plan provides, and the Company has
no obligation to notify you before expiration.

The option is granted under and governed by the terms and conditions of this
notice, the Company’s Inducement Grant Omnibus Incentive Plan (the “Plan”), and
any other applicable written agreement between you and the Company. By your
acceptance of this option, and also by its exercise, you agree to such terms and
conditions and confirm that your receipt and exercise of this option is
voluntary.

Except as otherwise provided in the Plan or a separate written agreement between
you and the Company signed by an executive officer of the Company, (i) no
vesting will occur before the First Vesting Date, vesting of the option will
occur only on scheduled vesting dates, without any ratable vesting for periods
of time between vesting dates, and any termination of your employment for any
reason or no reason (unless you are then or are becoming a member of the Board
of Directors of the Company) will result in cessation of vesting and lapse of
the option to the extent not yet vested at the time of termination;
(ii) following any termination of your employment, you will have until the
earlier of the expiration of the option or the close of business on the first
anniversary of the date of termination of your employment to exercise the
option, to the extent vested at the time of or as a result of termination of
your employment; and (iii) notwithstanding the foregoing, vesting will be
suspended during the portion of any leave of absence (LOA) you have in excess of
180 days, and if you return to work following such a LOA, any scheduled vesting
dates that passed during the suspension of vesting will be added to the end of
the original vesting schedule, with vesting on each such additional vesting date
in the amount of             shares not vested on the corresponding vesting date
during the period of the suspension, contingent upon your continued employment.

As a condition to vesting and exercise of this option, you must enter into the
Eclipsys Proprietary Interest Protection Agreement, in the standard form
generally used for all new employees who live in your state of residence. If you
breach in any material respect the Proprietary Interest Protection Agreement
between you and the Company, or any other contract between you and the Company,
or your common law duty of confidentiality or trade secret protection, and you
fail to cure that breach in full within ten days of notice and demand for cure
by the Company, then such breach shall entitle the Company, in its discretion
and in addition to any other legal or equitable remedies available to it, to do
any or all of the following: (1) cancel and terminate as of the date of such
breach any unvested and/or unexercised portion of this stock option; (2) require
you to disgorge to the Company the net income you earned from any shares
received by you upon exercise of this option that you transferred at any time
from 12 months before such breach until 30 days after the Company learned of
such breach, and for this purpose net income means the sales price less the
exercise price less applicable income taxes you paid in connection with such
shares; (3) require you to tender back to the Company any share of Company stock
you own that you acquired upon the exercise of this stock option at a price
equal to the exercise price you paid for such share; and/or (4) obtain
injunctive relief or other similar remedy in any court with appropriate
jurisdiction in order to specifically enforce the provisions hereof. The Company
may suspend any exercise of this option pending cure of any such breach.

Unless otherwise permitted by the Company’s Board of Directors, you must pay the
exercise price and meet any tax obligations in cash.

The Prospectus for the Plan, the Plan document, the Company’s Annual Report on
Form 10-K, and other filings made by the Company with the Securities and
Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.

No representations or promises are made regarding the duration of your
employment or service, vesting of the option, the value of the Company’s stock
or this option, or the Company’s prospects. The Company provides no advice
regarding tax consequences or your handling of this option; you agree to rely
only upon your own personal advisors.

ECLIPSYS CORPORATION



      By:

Name: Martha Torres



      Title: Vice President of Compensation

4





Notice of Grant of Restricted Stock

Eclipsys Corporation
ID: 65-0632092



      Chris E. Perkins

      Award Number:

Plan:
  Inducement Grant Omnibus Incentive Plan



      Effective July 8, 2009, you have been granted 22,222 shares (the “Shares”)
of common stock of Eclipsys Corporation (the “Company”).



      This notice is a “Grant Notice” as described in the Restricted Stock
Agreement between you and the Company (the “Agreement”). This grant is made
under, and this grant and the Shares are subject to and governed by the terms
and conditions of, this Grant Notice, the Agreement including the restrictions
on transfer set forth therein, the Company’s Inducement Grant Omnibus Incentive
Plan (the “Plan”), and any other applicable written agreement between you and
the Company. By your acceptance, you agree to such terms and conditions and
confirm that your receipt of and payment for the Shares is voluntary.



      For purposes of this Grant Notice, there are four “Vesting Dates” as
follows: June 1, 2010, June 1, 2011, June 1, 2012, and June 1, 2013. Subject to
the following paragraph, the Shares shall vest in four annual installments, each
consisting of 25% of the total number of shares, with one such installment
vesting on each of the four Vesting Dates. Only whole Shares shall vest; partial
Shares shall accumulate to the next Vesting Date.



      Unless otherwise provided in the Agreement or in another written agreement
between you and the Company, (i) no Shares will vest before June 1, 2010;
(ii) vesting of Shares will occur only on Vesting Dates, without any ratable
vesting for periods of time between Vesting Dates; (iii) any termination of your
employment for any reason or no reason will result in cessation of vesting,
cancellation of this grant, and forfeiture to the Company of any Shares not
vested at the time your employment terminates; and (iv) notwithstanding the
foregoing, vesting will be suspended during the portion of any leave of absence
(LOA) you have in excess of 180 days, and if you return to work following such a
LOA, any Vesting Dates that passed during the suspension of vesting will be
added to the end of the original vesting schedule, with vesting on each such
additional Vesting Date in the amount of shares not vested on the corresponding
Vesting Date during the period of the suspension, contingent upon your continued
employment.



      As a condition to vesting of any Shares, you must enter into the Eclipsys
Proprietary Interest Protection Agreement, in the standard form generally used
for all new employees who live in your state of residence. If you breach in any
material respect the Proprietary Interest Protection Agreement between you and
the Company, or any other contract between you and the Company, or your common
law duty of confidentiality or trade secret protection, and you fail to cure
that breach in full within ten days of notice and demand for cure by the
Company, then such breach shall entitle the Company, in its discretion and in
addition to any other legal or equitable remedies available to it, to do any or
all of the following: (1) cancel any shares of Restricted Stock still owned by
you, whether or not vested, whereupon any rights you might otherwise have to
such canceled shares of Restricted Stock will cease; (2) require you to disgorge
to the Company the income you earned from any Restricted Stock that you
transferred at any time from 12 months before such breach until 30 days after
the Company learned of such breach, and for this purpose net income means the
value at time of transfer less applicable income taxes you paid in connection
with such shares; and/or (3) obtain injunctive relief or other similar remedy in
any court with appropriate jurisdiction in order to specifically enforce the
provisions hereof. The Company may suspend any vesting or transfer of Restricted
Stock pending cure of any such breach.



      The Prospectus for the Plan, the Plan document and the Company’s Annual
Report on Form 10-K, and other filings made by the Company with the Securities
and Exchange Commission are available for your review on the Company’s internal
employee web site. You may also obtain paper copies of these documents upon
request to the Company’s HR department.



      No representations or promises are made regarding the duration of your
employment or service, vesting of the Shares, the value of the Company’s stock
or this grant, or the Company’s prospects. The Company provides no advice
regarding tax consequences or your handling of the Shares; you agree to rely
only upon your own personal advisors.

ECLIPSYS CORPORATION



      By:

Name: Martha Torres



      Title: Vice President of Compensation

5





EXHIBIT B TO EMPLOYMENT AGREEMENT

“Change in Control” means the occurrence of any one of the following events:

(a) During any twenty-four (24) month period, individuals who, as of the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board, provided that any
person becoming a director subsequent to the beginning of such period whose
election or nomination for election was approved by a vote of at least a
majority of the Incumbent Directors then on the Board (either by a specific vote
or by approval of the proxy statement of the Company in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; provided, however, that no individual initially
elected or nominated as a director of the Company as a result of an actual or
threatened election contest with respect to directors or as a result of any
other actual or threatened solicitation of proxies by or on behalf of any person
other than the Board shall be deemed to be an Incumbent Director;

(b) Any “person” (as such term is defined in the Exchange Act and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (b) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions:  (i) by
the Company or any Subsidiary, (ii) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, (iv) pursuant to a Non-Qualifying Transaction, as defined in
paragraph (c), or (v) by any person of Voting Securities from the Company, if a
majority of the Incumbent Board approves in advance of or within 30 days after
the acquisition of beneficial ownership of 50% or more of Company Voting
Securities by such person;

(c) The consummation of a merger, consolidation, statutory share exchange or
similar form of corporate transaction involving the Company or any of its
subsidiaries (a “Business Combination”), unless immediately following such
Business Combination: (i) more than 50% of the total voting power of (A) the
corporation resulting from such Business Combination (the “Surviving
Corporation”), or (B) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least 90% of the voting
securities eligible to elect directors of the Surviving Corporation (the “Parent
Corporation”), is represented by Company Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by securities into which such Company Voting Securities were
converted pursuant to such Business Combination), (ii) no person (other than any
employee benefit plan (or related trust) sponsored or maintained by the
Surviving Corporation or the Parent Corporation), is or becomes the beneficial
owner, directly or indirectly, of 50% or more of the total voting power of the
outstanding voting securities eligible to elect directors of the Parent
Corporation (or, if there is no Parent Corporation, the Surviving Corporation)
and (iii) at least a majority of the members of the board of directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation) following the consummation of the Business Combination were
Incumbent Directors at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (any Business
Combination which satisfies all of the criteria specified in (i), (ii) and
(iii) above shall be deemed to be a “Non-Qualifying Transaction”);

(d) The stockholders of the Company approve a plan of complete liquidation or
dissolution of the Company or the consummation of a sale of all or substantially
all of the Company’s assets; or

(e) The occurrence of any other event that the Board determines by a duly
approved resolution constitutes a Change in Control.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 50% of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that a Change in Control of the Company shall then occur
if after such acquisition by the Company such person becomes the beneficial
owner of additional Company Voting Securities that increases the percentage of
outstanding Company Voting Securities beneficially owned by such person at a
level above 50%, other than in connection with the acquisition of stock in a
public offering by the Company.

6

EXHIBIT C TO EMPLOYMENT AGREEMENT
RELEASE

This Release (this “Release”) is entered into as of       , by Chris E. Perkins
(“Employee”) in favor of Eclipsys Corporation (the “Company”) and certain other
parties as set forth herein.

Contingent upon Employee’s execution and delivery to the Company of this
Release, and the effectiveness of this Release following the lapse without
revocation of any revocation period, the Company is obligated pursuant to the
Employment Agreement between Employee and the Company dated as of July 8, 2009
(the “Employment Agreement”), to provide to Employee the Severance Package
described in the Employment Agreement (the “Severance Package”). In
consideration of Employee’s right to receive the Severance Package, Employee
hereby agrees as follows:

1. Termination Date. The effective date of Employee’s termination of employment
with the Company is       .

2. Release.

(a) Release. Employee, for Employee and Employee’s assigns, heirs, executors,
successors and administrators, hereby fully and unconditionally releases the
Company, its subsidiaries and other affiliates, their respective successors, and
the officers, directors, employees, stockholders, attorneys and agents of each
of them (the “Released Parties”), from any and all claims, causes of action,
rights, agreements, obligations, liabilities, and expenses (including attorneys’
fees and costs), of every kind and nature, as of the date Employee signs this
Release, whether known or unknown, suspected or unsuspected, foreseen or
unforeseen, liquidated or unliquidated, arising out of, relating to or in any
way connected with Employee’s employment with or separation from the Company
(the “Released Matters”). Subject to Section 2(b), the Released Matters include,
but are not limited to, claims for wrongful termination, breach of contract,
breach of the covenant of good faith and fair dealing, tort, intentional or
negligent infliction of emotional distress, defamation, invasion of privacy,
fraud, negligent misrepresentation, discrimination, harassment, violation of or
rights under local, state or federal law, ordinance or regulation (including but
not limited to those arising under the Age Discrimination in Employment Act
(“ADEA”) as amended by the Older Workers Benefit Protection Act), all common law
claims, and all claims to any non-vested ownership interest in the Company,
contractual or otherwise, including but not limited to claims to non-vested
stock or non-vested stock options. Employee understands that this Release is a
general release, and that references to specific claims arising out of or
related to Employee’s employment with the Company are not intended to limit the
universe of claims released herein. Employee acknowledges and agrees that the
releases made herein constitute final and complete releases of the Released
Parties with respect to all Released Matters, and that by signing this Release,
Employee is forever giving up the right to sue or attempt to recover money,
damages or any other relief from the Released Parties for all claims Employee
has or may have with respect to the Released Matters (even if any such claim is
unforeseen as of the date hereof). Employee expressly acknowledges that this
Release is intended to include in its effect, without limitation, all Released
Matters which Employee does not know or suspect to exist in his favor at the
time of execution hereof, and that this Release contemplates the extinguishment
of all such Released Matters.

(b) Exceptions. However, Released Matters do not include, and nothing in this
Release waives or releases or prevents Employee from in any way pursuing any
rights or claims Employee may have (i) to indemnity and defense from the Company
pursuant to provisions of the Company’s charter documents, any contract of
indemnity, or applicable law; (ii) to coverage under policies of insurance
maintained by the Company (including without limitation insurance covering
directors’ and officers’ liability, fiduciary liability, employment practices
liability, general liability, and automobile damage and liability) according to
the terms of such policies; (iii) to the Severance Package; (iv) to
reimbursement of expenses properly incurred by Employee in the course of
Employee’s service to the Company; (v) under plans or contracts governing equity
awards made to Employee; (vi) as a former employee under the Company’s
retirement and welfare plans under which Employee is a beneficiary or in which
Employee is a participant, including without limitation the Company’s 401(k)
plan and plans or policies or insurance providing for health care; (vi) as a
stockholder of the Company; or (vii) to file charge with the Equal Employment
Opportunity Commission (“EEOC”), or participate in an agency investigation.
Nothing in this Section 2(b) or any other provision of this Release limits
Employee’s right to challenge the validity of this Release under the ADEA.
However, Employee waives all rights to recover money or other individual relief
in connection with any such challenge or any administrative charge, whether
filed by Employee, the EEOC, any other federal, state or local agency, or anyone
else.

(c) Waiver. If Employee is employed or resides in California, or another state
with law similar to California Civil Code Section 1542, Employee hereby waives
his rights under such law. California Civil Code Section 1542 provides as
follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”

Employee, being aware of Section 1542, hereby expressly waives any and all
rights Employee may have thereunder as well as under any other statute or common
law principles of similar effect under the laws of any state or the United
States.

3. No Claims; Covenant not to Sue. Employee represents and warrants that
Employee has not instituted any complaints, lawsuits or other proceedings
against any Released Parties with any court or arbitration authority. Besides
waiving and releasing the claims covered by Section 2, Employee further agrees
that, except as permitted under Section 2(b) above or to the extent that
applicable law prohibits such agreements, Employee will not, directly or
indirectly, (i) sue or initiate any other legal proceeding against any of the
Released Parties in any forum, or participate in, or provide any assistance in
connection with any lawsuit or other legal proceeding against any Released
Parties for any Released Matters, (ii) assist, encourage, or support employees
or former employees or stockholders or former stockholders of the Company or any
of its affiliates in connection with any lawsuit or other legal proceeding they
may initiate, unless compelled to testify by appropriate civil processes; or
(iii) defend any action, proceeding or suit in whole or in part on the grounds
that any or all of the terms or provisions of this Release are illegal, invalid,
not binding, unenforceable or against public policy. Employee also understands
that this Section 3 includes a “covenant not to sue,” meaning Employee promises
not to file a legal action. It is different from the General Release of claims
contained in Section 2(a) above.

4. Business Expenses and Compensation. Employee acknowledges that Employee has
been reimbursed by the Company for all costs and business expenses incurred in
conjunction with the performance of Employee’s employment and that no other
reimbursements are owed to Employee, except for unreimbursed expenses properly
incurred by Employee in the course of Employee’s service to the Company that
Employee submits within 30 days after the date of this Release, which the
Company will pay in accordance with its policies. Employee further acknowledges
and agrees that Employee has received all amounts the Company owes or is
obligated to pay to Employee in respect of wages, salary, benefits and all other
payment for all services rendered in conjunction with Employee’s employment by
the Company, and that no other compensation is owed to Employee, other than the
Severance Package.

5. Additional Agreements

(a) Return of Company Property. Employee shall immediately return to the Company
all keys, files, records (and copies thereof), equipment (including, but not
limited to, computer hardware, software and printers, wireless handheld devices,
cellular phones, pagers, etc.), Company identification, Company vehicles and any
other Company-owned property in Employee’s possession or control. Employee
represents and warrants that Employee has not misappropriated any Company
property for the benefit of Employee or others. Employee confirms that Employee
has left, and will continue to leave, intact all electronic Company documents,
including but not limited to those Employee developed or helped develop during
Employee’s employment. Employee further confirms that Employee has cancelled or
shall immediately cancel all accounts for Employee’s benefit, if any, in the
Company’s name, including but not limited to, credit cards, telephone charge
cards, cellular phone and/or pager accounts and computer accounts.

(b) Non-Disparagement. Employee shall not make any false, disparaging or
derogatory statements to any media outlet, industry group, financial institution
or current or former employee, consultant, or customer of the Company, or any
other third party, regarding any Released Party.

(c) Non-Disclosure and Non-Solicitation. Employee acknowledges and reaffirms
Employee’s obligation to keep confidential all non-public information concerning
the Company which Employee acquired during the course of Employee’s employment
with the Company. Employee shall not violate Employee’s post-employment
obligations to refrain from soliciting the Company’s employees or clients, as
may be stated more fully in the Confidentiality, Non-Disclosure and Developments
Agreement Employee executed in connection with the inception of his employment,
or in his Proprietary Interest Protection Agreement (whichever governs), which
governing agreement remains in full force and effect.

(d) Assistance. Employee shall (i) cooperate with and assist the Company in the
orderly transition of Employee’s employment responsibilities, (ii) be available
to provide information, advice and reasonable assistance (not to impair in any
material respect his ability to focus on his other pursuits) to the Company
regarding matters of which Employee has knowledge as a result of Employee’s
prior employment by the Company and/or its subsidiaries and their predecessors,
and (iii) consistent with applicable law, assist and cooperate in the
investigation, prosecution or defense of any actual or threatened court action,
arbitration or administrative proceeding involving any matter that arose, or
relates to fact or circumstances occurring, during the period of Employee’s
employment with the Company.

(e) Remedy for Breach of Legal Obligations. If Employee breaches in any material
respect this Release or the Proprietary Interest Protection Agreement that
Employee entered into in connection with his employment with the Company, or any
other written agreement between Employee and the Company for protection of the
Company’s confidential information, trade secrets, or other proprietary
information or restricting Employee’s post-employment activities, and Employee
fails to cure that breach in full within ten days of notice and demand for cure
by the Company, then except to the extent prohibited by applicable law, such
breach shall entitle the Company, in its discretion and in addition to any other
legal or equitable remedies available to it, to do any or all of the following:
(1) cancel and terminate Employee’s right to receive the Severance Package;
(2) require Employee to return to the Company the amount of any severance
payments previously made to Employee net of applicable income taxes Employee
paid on those payments; and/or (3) obtain injunctive relief or other similar
remedy in any court with appropriate jurisdiction in order to specifically
enforce the provisions hereof. The Company may suspend any element or all
elements of the Severance Package pending cure of any such breach. However,
notwithstanding the provisions of this Section 5(e), Employee will in any event
be entitled to receive and retain a minimum of $100,000 as consideration for
this Release. Nothing in this Section 5(e) limits the Company’s right to
preliminary or permanent injunctive relief to enjoin or prevent Employee’s
breach of any obligation of Employee.

6. General

(a) Amendment. This Release may not be modified in any manner, except by an
instrument in writing of concurrent or subsequent date signed by Employee and a
duly authorized representative of Eclipsys. This Release is binding upon
Employee and Employee’s assigns, heirs, executors, successors and
administrators, and shall inure to the benefit of all the Released Parties.

(b) Waiver of Rights. No delay or omission by the Company in exercising any
right under this Release shall operate as a waiver of that or any other right. A
waiver or consent given by the Company on any one occasion shall be effective
only in that instance and shall not be construed as a bar or waiver of any right
on any other occasion.

(c) Severability. If any provision of this Release as applied to any party or to
any circumstance is adjudged by a court of competent jurisdiction to be void or
unenforceable for any reason, the invalidity of that provision shall in no way
affect (to the maximum extent permissible by law) the application of such
provision under circumstances different from those adjudicated by the court, the
application of any other provision of this Release, or the enforceability or
invalidity of the rest of this Release. If any provision of this Release becomes
or is deemed invalid, illegal or unenforceable in any jurisdiction, then such
provision shall be deemed amended to the extent necessary to conform to
applicable law so as to be valid and enforceable or, if such provision cannot be
so amended without materially altering the intention of the parties, then such
provision will be stricken and the remainder of this Release shall continue in
full force and effect.

(d) Nature of Agreement. This Release is part of a severance arrangement and
does not constitute an admission of liability or wrongdoing on the part of
Employee, the Company or any other person.

(e) Confidentiality. The Company and Employee shall each keep the terms of this
Release confidential, except to the extent that disclosure may be legally
required or as required by Section 3 herein, and except that Employee may
discuss the terms of this Release with Employee’s spouse and financial and legal
advisors

(f) Voluntary Assent. Employee represents and agrees that Employee fully
understands Employee’s right to discuss, and that the Company has advised
Employee to discuss, all aspects of this Release with Employee’s private
attorney, that Employee has carefully read and fully understands all the
provisions of this Release, that Employee understands its effect, that Employee
is competent to sign this Release and that Employee is voluntarily entering into
this Release. Employee specifically acknowledges that he has not been under
duress in connection with the review, negotiation, execution and delivery of
this Release. Employee represents and agrees that in executing this Release
Employee relies solely upon Employee’s own judgment, belief and knowledge, and
the advice and recommendations of any independently selected counsel, concerning
the nature, extent and duration of Employee’s rights and claims. Employee
acknowledges that no other individual has made any promise, representation or
warranty, express or implied, not contained in this Release, to induce Employee
to execute this Release. Employee further acknowledges that Employee is not
executing this Release in reliance on any promise, representation, or warranty
not contained in this Release.

(g) Headings. Headings in this Release are for convenience of reference only and
do not affect the meaning of this Release.

(h) Entire Agreement. This Release contains and constitutes the entire
understanding and agreement between Employee and the Company regarding the
matters set forth herein.

(i) Consideration and Effectiveness. Employee acknowledges that Employee has
been given at least 21 days to consider this Release and that the Company has by
this Release advised Employee in writing to consult with an attorney of
Employee’s own choosing prior to signing this Release. Employee agrees that any
modifications, material or otherwise, made to this Release do not restart or
affect in any manner the original twenty-one (21) calendar day consideration
period. Employee understands that Employee may revoke this Release for a period
of seven (7) days after Employee signs this Release. Any revocation within this
period must be submitted, in writing, to the General Counsel of the Company, and
must be received or postmarked within seven (7) calendar days after Employee
signs this Release. If Employee delivers the revocation, this Release will be of
no force or effect. If Employee does not deliver the revocation within seven
calendar days as described above, then this Release in its entirety will be
effective and enforceable beginning on the eighth (8th) day after Employee’s
execution and delivery of this Release. Employee understands and agrees that by
entering into this Release Employee is waiving any and all rights or claims he
might have under The Age Discrimination in Employment Act, as amended by The
Older Workers Benefit Protection Act, and that Employee has received
consideration beyond that to which Employee was previously entitled.

In witness whereof, Employee has executed this Release as of the date above
written.

      

Chris E. Perkins

7